Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
1.	The prior art, (U.S. PUBS 2006/0087021), teaches an array substrate, comprising: a base substrate; a first bonding pad layer comprising a plurality of first bonding pads on a first side of the base substrate; a second bonding pad layer comprising a plurality of second bonding pads on a second side of the base substrate, wherein the second side is opposite to the first side; and a plurality of signal lines on a side of the second bonding pad layer away from the base substrate; wherein the plurality of signal lines are respectively electrically connected to the plurality of second bonding pads; but is silent with respect to the above teachings in combination with a respective one of the plurality of second bonding pads extends through the base substrate to electrically connect to a respective one of the plurality of first bonding pads; and the respective one of the plurality of first bonding pads comprises a protruding portion protruding away from the first side of the base substrate along a direction from the second side to the first side.
2. 	The prior art, (U.S. PUBS 2006/0087021), teaches a method of fabricating an array substrate, comprising: forming a first bonding pad layer comprising a plurality of first bonding pads on a first side of a base substrate; forming a second bonding pad layer comprising a plurality of second bonding pads on a second side of the base substrate, wherein the second side is opposite to the first side; and forming a plurality of signal lines on a side of the second bonding pad layer away from the base substrate; wherein the plurality of signal lines are respectively electrically connected to the plurality of second bonding pads; but is silent with 
3.	These combinations have been found to not be anticipated or render obvious over the prior art, hence claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        2/23/22